  Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.1 Page 1 of 18



                      UNITED STATES DISTRICT COURT FOR THE

                               WESTERN DISTRICT OF MICHIGAN

                                     SOUTHERN DIVISION

CenturyLink Communications, LLC, Global Crossing )
Telecommunications, Inc. and WilTel               )
Communications LLC,                               )
                                                  )
              Plaintiffs,                         )         Case No. 19-cv-1013
                                                  )
vs.
                                                  )
Peninsula Fiber Network, LLC, Alpha Connect, LLC, )
Baraga Telephone Co., Hiawatha Telephone Co.,     )
Upper Peninsula Telephone Co., Midway Telephone )
Co., and Ontonagon County Telephone Co.,          )
                                                  )
              Defendants.                         )


                                         COMPLAINT

       1.         Plaintiffs     CenturyLink   Communications,       LLC,     Global    Crossing

Telecommunications, Inc. and WilTel Communications LLC bring this complaint against

Defendants Peninsula Fiber Network, LLC, Alpha Connect, LLC, Baraga Telephone Company,

Hiawatha Telephone Company, Upper Peninsula Telephone Company, Midway Telephone

Company, and Ontonagon County Telephone Company for overcharging Plaintiffs over one

million dollars on the transit of long-distance telephone calls carried by Plaintiffs to or from

Defendants’ telephone networks.

       2.         Under state and federal law, Defendants were required to tariff their interstate

and intrastate rates in compliance with benchmark rules prescribed by the Federal

Communications Commission (“FCC”) and the Michigan Public Service Commission

(“MPSC”). Defendants failed to do so. As a result, the provisions of their tariffs under which

they assessed these charges were void and the charges themselves were unlawful. Plaintiffs are
    Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.2 Page 2 of 18



entitled to recover monies improperly charged and collected from Plaintiffs pursuant to these

unlawful tariff provisions.

                                              Parties

       3.          Plaintiff CenturyLink Communications, LLC (“CenturyLink”) is a Delaware

limited liability company with its principal place of business in Colorado. It is a wholly owned

subsidiary of CenturyLink, Inc., a publicly traded Louisiana corporation with its principal

headquarters in Louisiana.

       4.          Plaintiff Global Crossing Telecommunications, Inc. is a Michigan company

with its principal place of business in Colorado. Its sole owner is Level 3.

       5.          Plaintiff WilTel Communications LLC is a Delaware limited liability

company with its principal place of business in Colorado. Its sole owner and member is Level 3.1

       6.          Defendant Peninsula Fiber Network, LLC (“PFN”) is a Michigan limited

liability company with its principal place of business in Lansing, Michigan. PFN operates a

network that runs through Michigan and Wisconsin.

       7.          Defendant Alpha Connect, LLC (“Alpha Connect”) is a Michigan limited

liability company with its principal place of business in Marquette, Michigan.

       8.          Defendant Baraga Telephone Company (“Baraga”) is a LEC and a Michigan

profit corporation with its principal place of business in Baraga, Michigan.

       9.          Defendant Hiawatha Telephone Company (“Hiawatha”) is a LEC and a

Michigan profit corporation with its principal place of business in Munising, Michigan.

       10.         Defendant Upper Peninsula Telephone Company (“Upper Peninsula”) is a

LEC and a Michigan profit corporation with its principal place of business in Carney, Michigan.



1
 In this Complaint Plaintiffs refer to Global Crossing Telecommunications, Inc. and WilTel
Communications LLC collectively as “Level 3.”

                                                 2
    Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.3 Page 3 of 18



        11.         Defendant Midway Telephone Company (“Midway”) is a LEC and a

Michigan profit corporation with its principal place of business in Munising, Michigan.

        12.         Defendant Ontonagon County Telephone Company (“Ontonagon”) is a LEC

and a Michigan profit corporation with its principal place of business in Munising, Michigan.2

                                     Jurisdiction and Venue

        13.         This Court has original jurisdiction over the claims in this Complaint for

Defendants’ violations of the Communications Act, 47 U.S.C. § 151 et seq., pursuant to 28

U.S.C. § 1331 and 47 U.S.C. § 207.

        14.         The Court has jurisdiction to grant declaratory relief under 28 U.S.C. §§ 2201

and 2202.

        15.         This Court has original jurisdiction over the remaining claims in this

Complaint pursuant to 28 U.S.C. § 1367, because they are so related to the claims brought by

Plaintiffs arising from the Communications Act, over which the Court has original jurisdiction,

that they form part of the same case or controversy.

        16.         The Court has personal jurisdiction over Defendants PFN, Alpha Connect,

Baraga, Hiawatha, Upper Peninsula, Midway, and Ontonagon because they are incorporated in

and have their principal places of business in Michigan and are therefore subject to this Court’s

general jurisdiction.

        17.         Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) because

Defendants PFN, Alpha Connect, Baraga, Hiawatha, Upper Peninsula, Midway, and Ontonagon

reside in this District.




2
 In this Complaint Plaintiffs refer to Baraga, Hiawatha, Upper Peninsula, Midway, and
Ontonagon collectively as the “ILEC Defendants.”

                                                 3
   Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.4 Page 4 of 18



        18.         Venue is also proper in this district pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events giving rise to the claims in this Complaint occurred in

this district.

                                        Allegations of Fact

        19.         This case involves a dispute over the rates that the ILEC Defendants, in

conjunction with PFN and Alpha Connect, charge CenturyLink and Level 3 for providing

tandem switch functionality on long-distance telephone calls to or from the ILEC Defendants’

networks. Since at least 2013, Defendants have substantially overcharged Plaintiffs for tandem

functionality in violation of state and federal law.

                 Long Distance Calling on the Public Switched Telephone Network

        20.         Completing long-distance telephone calls requires the coordination of at least

two different types of telecommunications providers: long-distance carriers (also known as inter-

exchange carriers, or “IXCs”), and local exchange carriers (known as “LECs”). LECs own the

hardware that connects to individual customers in their local area and provide local telephone

service to those individual customers. IXCs, by contrast, connect different LECs to each other.

        21.         To complete a long-distance telephone call, the LEC serving a calling party in

its exchange must route that call onto the network of an IXC, which must then route that call to

the LEC that serves the called party.

        22.         Plaintiffs are common carriers and operate as both IXCs and LECs. The issues

in this Complaint, however, concern only their roles as IXCs in carrying long-distance telephone

traffic to and from the Defendants.

                                      Switched Access Charges

        23.         When a LEC either receives a call from or delivers a call to an IXC on behalf

of an end-user, it provides what is known as switched access service.


                                                  4
   Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.5 Page 5 of 18



        24.         Since the break-up of AT&T in 1984, IXCs have paid LECs switched access

charges to provide switched access service. See Sw. Bell Tel. Co. v. FCC, 153 F.3d 523, 535,

546 (8th Cir. 1998); Qwest Commc’ns Co. v. Aventure Commc’ns Technology, LLC, 86 F. Supp.

3d 933, 941–44 (S.D. Iowa 2015); 47 U.S.C. § 251(g).

        25.         The rates, terms, and conditions required for LECs to impose switched access

service charges on interstate calls must be set forth in “access tariffs” duly filed with the FCC.

See 47 U.S.C. § 203.

        26.         State commissions require the same for intrastate calls. In Michigan, intrastate

communications are regulated by the Telecommunications Division of the MPSC. LECs must

file tariffs with the MPSC in order to assess tariffed charges for intrastate calls made within

Michigan.

              The Role of PFN and Alpha Connect in Long-Distance Telephone Calling

        27.         IXCs often connect directly to the originating and terminating LECs (i.e. the

LECs that directly serve the end users) in order to route traffic to or from the LECs. But in some

areas, the volumes of traffic do not justify direct connections to a LEC. In those cases, to obviate

the cost of building these direct connections and to ensure that the IXCs have access to the local

exchanges, the LECs issue routing instructions to IXCs to connect to an intermediate carrier, also

a LEC, which in turn connects directly to the originating and terminating LECs.

        28.         PFN and Alpha Connect are common carriers designated in this manner by

various LECs, including the ILEC Defendants, to serve this intermediate function in the delivery

of interstate and intrastate long-distance calls.

        29.         In connecting to IXCs and LECs, PFN and Alpha Connect provide an element

of switched access service known as tandem switching and tandem-switched transport. In doing

so, PFN and Alpha Connect operate as competitive local exchange carriers or “CLECs.”


                                                    5
   Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.6 Page 6 of 18



       30.         In providing tandem services, PFN and Alpha Connect do not deliver calls

directly to the ILEC Defendants’ end users. Instead, IXCs connect to PFN and Alpha Connect,

which in turn connect to the ILEC Defendant that service end users. This reduces the total of

connections that must be made between the ILECs and IXCs, avoiding the fixed cost of building

each of those direct connections and potentially reducing the cost of routing traffic to or from the

ILECs in the areas that PFN and Alpha Connect serve.

       31.         Typically, the entity that provides the service (such as tandem functions) bills

the IXC for the service it provided using the rates set forth in its access tariff. In this case,

however, when PFN and Alpha Connect provide tandem services on calls that are connected to

the ILEC Defendants, PFN and Alpha Connect themselves do not assess charges to Plaintiffs.

Instead, the ILEC Defendants assess charges for the tandem services provided by PFN and Alpha

Connect in connection with calls routed to or from their local exchanges, bill Plaintiffs for the

tandem services provided by PFN and Alpha Connect, and then remit payment back to PFN and

Alpha Connect for the tandem services.

                         Regulations Governing Rates Assessed by LECs

       32.         The regulations governing the rates LECs may charge for providing switched

access service depends in part on the type of LEC, of which there are two: “incumbent” LECs

(such as the ILEC Defendants), and “competitive” LECs (such as PFN and Alpha Connect).

“ILECs are the traditional providers of local exchange services, while CLECs are new entrants

into the market that compete with ILECs.” Connect Insured Tel., Inc. v. Qwest Long Distance,

Inc., No. 3:10-CV-1897-D, 2012 WL 2995063, at *1 n.1 (N.D. Tex. July 23, 2012).

       33.         The FCC regulates the rate levels ILECs may charge for their services,

including switched access. See In Re Access Charge Reform, 16 FCC Rcd. 9923, 9975 n.93

(2001). The rates charged by ILECs serve as a benchmark for CLECs, which may file tariffs


                                                 6
   Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.7 Page 7 of 18



permitting them to assess charges up to the rates assessed by ILECs. Id.; see also 47 C.F.R. §

61.26. CLECs may charge rates in excess of these benchmarks only if they have a contractual

agreement with the IXCs permitting them to charge these above-benchmark rates. Id. For these

purposes, there are two type of ILECs—price cap ILECs, which must establish their rates

pursuant to FCC rules applicable to price cap ILECs, and rate of return ILECs, which must

establish their rates pursuant to rules applicable to rate of return ILECs. And, price cap ILEC

rates set under these rules tend to be lower than the rates permitted for rate of return ILECs.

       34.         Thus, 47 C.F.R. § 61.26 requires a CLEC’s originating and terminating

interstate access rates to be the same or lower than the equivalent rates assessed by the ILEC

with whom the CLEC competes.

       35.         Michigan state law imposes similar restrictions. Under Michigan law,

providers of access services are required to set intrastate switched access service rates no higher

than the rate allowed by the FCC for their interstate services. See Mich. Comp. Laws Ann.

§ 484.2310(2) (2014).

                     Applicability of FCC and Michigan Benchmark Rules to
                           PFN, Alpha Connect, and ILEC Defendants

       36.         The FCC’s benchmark rules discussed above apply to PFN and Alpha

Connect, and to the ILEC Defendants to the extent they tariff and bill for PFN’s and Alpha

Connect’s services in the manner described herein.

       37.         The FCC has expressly held that common carriers such as PFN and Alpha

Connect, that provide elements of switched access service, including tandem services, are

CLECs subject to the FCC’s benchmark rules. See AT&T Corp. v. Iowa Network Services, Inc.

d/b/a Aureon Network Services, 32 FCC Rcd. 9677 (2017) (“Aureon”).

       38.         For example, Aureon concerned another intermediate carrier which was

organized for the express purpose of performing tandem functions like those provided by PFN

                                                 7
   Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.8 Page 8 of 18



and Alpha Connect and billed by the ILEC Defendants. That is, the carrier connected IXCs’

facilities to a tandem switch, which in turn, is connected to ILEC networks at various points of

interconnection.

        39.        The carrier in Aureon assessed charges to IXCs pursuant to its tariff to

“recover[ ] the costs of both transport and tandem switching.” Id. ¶ 11. However, the carrier

contended that it was not subject to the benchmark rules for various reasons. But the FCC

disagreed, holding that the carrier was a CLEC under 47 CFR § 51.5 because it “provi[des] . . .

exchange access.” 32 FCC Rcd. 9677 ¶ 25. And as a CLEC, the carrier “must comply” with the

benchmark rules. Id. ¶ 26.

        40.        This was true even though intermediate carriers do not “directly serve end

users”; indeed, the FCC acknowledged that “nothing in the USF/ICC Transformation Order

suggests that the Commission intended to exclude [intermediate carriers] from its scope.” Id.

¶ 28.

        41.        The FCC also rejected the carrier’s contention that its rates were “deemed

lawful” when its interstate tariff took effect simply by virtue of the fact that the rates were set

forth in its filed tariff. “[T]ariffs still must comply with the applicable statutory and regulatory

requirements,” and “[t]hose that do not may be declared invalid. Where the Commission, as here,

has prohibited the filing of a tariff with rates above the transitional default rate, such a tariff

cannot benefit from ‘deemed lawful’ status.” Id. ¶ 29 (citations and quotation marks omitted).

        42.        Therefore, the intermediate carrier’s tariff filing, which imposed interstate

rates above the level permitted under the benchmark rules “was unlawful when filed and void ab

initio.” Id. ¶ 29; see also In the Matter of Iowa Network Access Div., Tariff F.C.C. No. 1, 36,

2018 WL 3641034 ¶¶ 21, 122 (OHMSV July 31, 2018), citing 47 C.F.R. § 61.26(f) (“If a CLEC

provides some portion of the switched exchange access services used to send traffic to or from an


                                                 8
   Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.9 Page 9 of 18



end user not served by that CLEC, the rate for the access services provided may not exceed the

rate charged by the competing ILEC for the same access services. . . .”).

       43.         This same logic applies to the Defendants’ Michigan tariffs and to intrastate

calling in Michigan.

                  Defendants’ Violations of State and Federal Rate Regulations

       44.         Defendants will apparently try to justify PFN’s and Alpha Connect’s

excessive rates by claiming PFN and Alpha Connect are subject to the FCC’s rural exemption

and/or are therefore subject to higher rate of return ILEC benchmarks under 47 C.F.R. 61.26.

       45.         However, the rural exemption does not apply to intermediate carriers, or in

circumstances where the carrier is not serving end users directly. See, e.g., In the Matter of Iowa

Network Access Division, Tariff F.C.C. No. 1, 33 FCC Rcd. 7517, ¶¶ 31-34 (2018).

       46.         Additionally, Michigan Bell Telephone Company d/b/a AT&T Michigan, a

price cap ILEC, is the ILEC against which PFN and Alpha Connect, and conjunctively the ILEC

Defendants, compete in providing tandem services, and therefore the ILEC whose rates serve as

benchmarks for determining the rates that the ILEC Defendants, and by association, PFN and

Alpha Connect, can charge.

       47.         The FCC has looked to the following factors in determining that an ILEC is

the competing ILEC for purposes of determining the applicable ILEC benchmark under 47

C.F.R. 61.26: (1) The ILEC “has the network in [the state] currently capable of providing the

same tandem switched transport services that [the CLEC] provides.” In the Matter of Iowa

Network Access Div., Tariff F.C.C. No. 1, 33 FCC Rcd. 7517, ¶ 23 (2018). (2) The ILEC

“operates tandem switches in the same localities as [the CLEC’s] currently-active points of

interconnection with subtending LECs.” Id. (3) The ILEC operates “tandem switches to which

[the IXC] already connects, and presumably other IXCs, as well.” Id.


                                                9
 Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.10 Page 10 of 18



        48.         AT&T Michigan is an ILEC that operates in the geographic areas in which

PFN, Alpha Connect, and the ILEC Defendants operate, and provides many of the same tandem

services PFN and Alpha Connect provide that are at issue here. It operates tandem switches in

the same localities as PFN and Alpha Connect’s currently active-points of interconnection with

subtending LECs.

        49.         AT&T Michigan is therefore the competing ILEC to PFN and Alpha Connect.

See 47 C.F.R. § 61.26(a)(2); see also AT&T Services Inc. v. Great Lakes Comnet, Inc., 30 FCC

Rcd. 2586 (2015), Great Lakes Comnet, Inc. v. Fed. Commc’ns Comm’n, 823 F.3d 998 (D.C.

Cir. 2016), and Aureon, 32 FCC Rcd. 9677 (2017).

        50.         Thus, in order to be compliant with Michigan and FCC regulations, the ILEC

Defendants’ tariffs—including the tandem rates for services provided by PFN and Alpha

Connect—must provide interstate and intrastate tandem rates at least as low as AT&T

Michigan’s.

        51.         The ILEC Defendants’ tandem rates—which are contained in their access

tariffs for tandem functionality provided by PFN and Alpha Connect—are substantially higher

than those assessed by AT&T Michigan.

        52.         AT&T Michigan has tariffs on file with the MPSC and the FCC.

        53.         At all times relevant to this Complaint, the rates in AT&T Michigan’s

interstate and intrastate tariffs were at parity.

        54.         Though the ILEC Defendants have filed intrastate tariffs for the rates in

question with the MPSC, since at least October 2013 and continuing to today, the ILEC

Defendants’ interstate tariffs have provided for interstate switched access rates that are

substantially higher than the interstate switched access rates charged by AT&T Michigan.




                                                    10
 Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.11 Page 11 of 18



       55.         Specifically, the ILEC Defendants’ interstate tariffs set forth rates for Tandem

Switched Transport and specific rate elements of Tandem Switched Transport, including

“Tandem Switched Facility,” “Tandem Switched Termination,” and “Tandem Switching,” in

excess of the rates AT&T Michigan assesses for these same services.

       56.         During this time, the ILEC Defendants have not used AT&T Michigan’s rates

as a benchmark for its own rates, or reduced its rates for terminating switched access as AT&T

Michigan has done, and as the ILEC Defendants were required to do. This includes, but is not

limited to, the fact that the ILEC Defendants did not match AT&T Michigan’s reduction of its

interstate rates, despite being required by federal law to do so.

       57.         Since at least October 2013 and continuing to today, the ILEC Defendants’

intrastate tariffs have also provided for intrastate switched access rates substantially higher than

allowed by law.

       58.         Specifically, the ILEC Defendants’ intrastate tariffs set forth rates for Tandem

Switched Transport and specific rate elements of Tandem Switched Transport, including

“Tandem Switched Facility,” “Tandem Switched Termination,” and “Tandem Switching,” that

are higher than those permitted by law.

       59.         During this time, the Defendants have not used AT&T Michigan’s rates as a

benchmark for their own rates.

       60.         There is no negotiated contract between Plaintiffs and the Defendants for

switched access services.

       61.         From October 2013 to the present, the ILEC Defendants have charged

Plaintiffs under their tariffed rates which have violated state and federal law.




                                                 11
  Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.12 Page 12 of 18



          62.       Since October 2013, the Defendants have charged Plaintiffs for interstate and

intrastate switched access services above and beyond the rates they were permitted to assess, in

an amount to be proved at trial, but in excess of $1.2 million.

          63.       Under the FCC rules, the ILEC Defendants’ interstate and intrastate tariffs

were rendered void once they fell out of compliance with federal law by at least 2013. See In re.

MCI Commcn’s Servs., Inc. v. Wide Voice, LLC, re No. BUREAUIDEB-19-MD-003, 2019 WL

5861952, at *1 (OHMSV Nov. 8, 2019). Because the ILEC Defendants’ tariffs were void as of

that date, the entire amount that the ILEC Defendants have charged Plaintiffs since at least

October 2013 was improper.

          64.       In the alternative, even if the ILEC Defendants’ tariffs are not wholly void,

they contain impermissible rates, and Plaintiffs are due a refund in an amount to be proven at

trial.

                COUNT I: Violation of Section 201(b) of the Communications Act
                        Violation of 47 C.F.R. § 61.26 (All Defendants)

          65.       Plaintiffs incorporate each of the preceding paragraphs as if fully stated

herein.

          66.       Under Section 201(b) of the Communications Act, “[a]ll charges, practices,

classifications, and regulations for and in connection with [an interstate or foreign]

communications service, shall be just and reasonable,” and any “charge, [or] practice . . . that is

unjust or unreasonable is hereby declared to be unlawful.”

          67.       47 C.F.R. § 61.26(b) prohibits the filing of tariffs for CLEC services, such as

the PFN and Alpha Connect services tariffed by ILEC Defendants, for interstate switched

exchange access service, whether for terminating or originating calls, that are higher than the rate

charged for such services by the competing ILEC.



                                                 12
 Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.13 Page 13 of 18



          68.     From at least 2013 to the present, the ILEC Defendants have billed Plaintiffs

interstate access charges at rates in excess of that permitted by 47 U.S.C. § 61.26. PFN and

Alpha Connect—also common carriers—willingly participated in this unjust and unreasonable

practice by allowing the ILEC Defendants to insert rates for their CLEC services into their ILEC

access tariffs.

          69.     The ILEC Defendants’ FCC tariffs improperly set out rates that exceeded

those charged by the competing ILEC—here AT&T Michigan—in violation of federal law.

          70.     The assessment of charges by a common carrier pursuant to unlawful tariff

provisions is by definition unjust and unreasonable.

          71.     As a direct and proximate result of the Defendants’ violations of the FCC

rules and Sections 201(b) of the Communications Act, Plaintiffs have suffered damages and loss,

and are entitled to damages in an amount to be determined at trial but no less than $75,000 for

unlawful charges they have paid the Defendants, along with interest and reasonable costs and

attorneys’ fees pursuant to 47 U.S.C. § 206.

                                COUNT II: Breach of Contract
                         Violation of Interstate Tariffs (All Defendants)

          72.     Plaintiffs incorporate each of the preceding paragraphs as if fully stated

herein.

          73.     The ILEC Defendants’ interstate tariffs constitute contracts between the ILEC

Defendants and any purchasers of services from those tariffs, which includes Plaintiffs. PFN and

Alpha Connect were intended third-party beneficiaries of these contracts.

          74.     The Defendants were, and are, in breach of their tariffs by billing Plaintiffs

charges pursuant to tariff provisions in excess of the benchmark rules promulgated by the FCC

and MPSC and that were thus void as a matter of law.



                                               13
 Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.14 Page 14 of 18



          75.     As a direct and proximate result of the Defendants’ conduct as alleged above,

Plaintiffs have been damaged in an amount to be determined at trial and are entitled to

compensation for all amounts for which they have not received proper credits, plus interest.

                               COUNT III: Breach of Contract
                    Violation of Michigan Intrastate Tariffs (All Defendants)

          76.     Plaintiffs incorporate each of the preceding paragraphs as if fully stated

herein.

          77.     The ILEC Defendants’ Michigan intrastate tariffs constitute contracts between

the ILEC Defendants and any purchasers of services from those tariffs, which includes Plaintiffs.

PFN and Alpha Connect were intended third-party beneficiaries of these contracts.

          78.     The Defendants were, and are, in breach of their tariffs by billing Plaintiffs

charges pursuant to tariff provisions in excess of the benchmark rules promulgated by the FCC

and MPSC and that were thus void as a matter of law.

          79.     As a direct and proximate result of the Defendants’ conduct as alleged above,

Plaintiffs have been damaged in an amount to be determined at trial and are entitled to

compensation for all amounts for which they have not received proper credits, plus interest.

                            COUNT IV: Money Had and Received
                                    (All Defendants)

          80.     Plaintiffs incorporate each of the preceding paragraphs as if fully stated

herein.

          81.     Since at least 2013 through the present, the Defendants have failed to comply

with state and federal law requiring them to lower interstate and intrastate tandem rates to those

of the applicable ILEC.




                                               14
 Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.15 Page 15 of 18



          82.       Since at least 2013, the Defendants have improperly charged Plaintiffs more

than they were entitled to charge for tandem services by an amount to be proved at trial, but not

less than $75,000, under unlawful interstate and intrastate tariffs.

          83.       The ILEC Defendants remitted the monies Plaintiffs paid for these services to

PFN and Alpha Connect, the entities that actually provided the tandem services.

          84.       All Defendants, including PFN and Alpha Connect, received or obtained

possession of Plaintiffs’ money when Plaintiffs paid the ILEC Defendants’ improper charges

under their interstate and intrastate tariffs.

          85.       By receiving Plaintiffs’ money, Defendants appreciated a benefit.

          86.       Defendants’ acceptance and receipt of Plaintiffs’ money was unjust.

          87.       Equity and good conscience call for Defendants to return Plaintiffs’ money to

Plaintiffs.

          88.       Plaintiffs are entitled to recover the amounts Defendants have improperly

charged them, plus interest.

                                   COUNT V: Unjust Enrichment
                                        (All Defendants)

          89.       Plaintiffs incorporate each of the preceding paragraphs as if fully stated

herein.

          90.       From 2013 through the present, the Defendants have failed to comply with

state and federal law requiring them to lower their intrastate rates and benchmark their interstate

and intrastate rates to those of the applicable ILEC.

          91.       Since at least 2013, the Defendants have improperly charged Plaintiffs more

than they were entitled to by an amount to be proven at trial but not less than $75,000 under

unlawful interstate and intrastate tariffs.



                                                 15
 Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.16 Page 16 of 18



          92.      The ILEC Defendants remitted the monies Plaintiffs paid for these services to

PFN and Alpha Connect, the entities that actually provided the tandem services.

          93.      Plaintiffs conferred a benefit on all Defendants, including PFN and Alpha

Connect, by paying those illegal charges.

          94.      Defendants appreciated the fact of the benefit they received from Plaintiffs.

          95.      Acceptance and retention by Defendants of the benefits of Plaintiffs’

overpayments would be inequitable.

          96.      Plaintiffs are entitled to recover the money Defendants have improperly

charged, plus interest.

                                 COUNT VI: Declaratory Relief

          97.      Plaintiffs incorporate each of the preceding paragraphs as if fully stated

herein.

          98.      The Defendants’ continuing assessment of originating and terminating access

charges pursuant to unlawful provisions of their interstate tariffs violates 47 C.F.R. § 61.26,

which requires a common carrier to bill for interstate tariffed services at or below the rates of the

competing ILEC.

          99.      The Defendants’ continuing assessment of originating and terminating access

charges pursuant to unlawful provisions of their interstate and intrastate tariffs also violates 47

U.S.C. § 201(b), which requires a carrier’s charges to be just and reasonable and in conformance

with FCC rules including but not limited to the USF/ICC Transformation Order and which

prohibit unjust and unreasonable practices.

          100.     The Defendants’ continuing assessment of originating and terminating access

charges pursuant to unlawful provisions of the ILEC Defendants’ intrastate tariffs also violates

Michigan state law.


                                                 16
 Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.17 Page 17 of 18



        101.         An actual and substantial controversy exists between the parties as to whether

the Defendants are entitled under the FCC’s rules and federal law to assess charges pursuant to

these unlawful provisions of their interstate and intrastate tariffs.

        102.         An actual and substantial controversy exists between the parties as to whether

the Defendants are entitled under Michigan law to assess charges pursuant to these unlawful

provisions of their intrastate tariffs.

        103.         The controversy concerns the legitimacy of charges presently being asserted

by the Defendants each month, and thus presents a real and immediate dispute and a substantial

controversy between parties having adverse legal interests of sufficient immediacy and reality to

warrant the issuance of a declaratory judgment.

        104.         Plaintiffs are entitled to judgment under 28 U.S.C. § 2201(a) declaring that:

                a.         The Defendants’ assessment of originating and terminating switched

                access charges pursuant to their interstate tariffs at rates above those assessed by

                the ILECs with which they compete violate 47 C.F.R. § 61.26;

                b.         The Defendants’ assessment of originating and terminating switched

                access charges pursuant to their interstate and intrastate tariffs at rates above those

                assessed by the ILECs with which they compete violates FCC rules, including but

                not limited to the USF/ICC Transformation Order and constitute a violation of 47

                U.S.C. § 201(b);

                c.         The Defendants’ interstate and intrastate tariff rates for switched access

                charges are invalid and void;

                d.         The Defendants’ assessment of switched access rates pursuant to the

                invalid rates in their interstate and intrastate tariffs constitute breaches of the

                tariffs;


                                                   17
 Case 1:19-cv-01013-JTN-SJB ECF No. 1 filed 12/02/19 PageID.18 Page 18 of 18



              e.      The Defendants are prohibited from billing Plaintiffs at the rates currently

              set forth in their tariffs; and,

              f.      Plaintiffs are entitled to a refund of the amounts they have overpaid the

              ILEC Defendants, including to the extent those overpayments were remitted to

              PFN and Alpha Connect.

                                     PRAYER FOR RELIEF

       105.        WHEREFORE, Plaintiffs CenturyLink and Level 3 respectfully request that

the Court enter judgment in their favor and against Defendants as follows:

              a.      Ordering Defendants to pay Plaintiffs damages for their violation of the

              Communications Act, the breach of their tariffs, and other violations of state and

              federal law;

              b.      Entering a declaratory judgment as set forth in Count VI above;

              c.      Ordering Defendants to pay Plaintiffs’ reasonable attorneys’ fees and

              costs; and,

              d.      All other relief the Court may deem just and necessary.

DATED: December 2, 2019
                                                      Respectfully submitted,

                                                      ARMSTRONG TEASDALE LLP




                                                      By:/s/Michelle Alamo_____________________
                                                           Michelle Alamo, MI #P60684
                                                           Charles W. Steese, CO #26924
                                                           ARMSTRONG TEASDALE LLP
                                                           Attorneys for Plaintiffs
                                                           4643 South Ulster Street, Suite 800
                                                           Denver, Colorado 80237
                                                           720.200.0676
                                                           malamo@armstrongteasdale.com
                                                           csteese@armstrongteasdale.com



                                                 18
